ROBERTS, Justice,
concurring.
Appellant contends that the trial court’s refusal to grant a continuance improperly infringed his right to retain counsel of his choice. The majority correctly concludes that this contention is precluded from post-conviction review because it was not raised in post-verdict motions and appellant does not allege ineffectiveness of post-verdict counsel. See Post Conviction Hearing Act, Act of January 25, 1966, P.L. (1965), §§ 3 and 4, 19 P.S. §§ 1180-3, 1180-4 (Supp.1977).
Appellant’s second contention is in the same posture and the majority, therefore, errs in reaching the merits of appellant’s allegation that he was denied effective assistance of counsel because of his trial counsel’s failure to allege that appellant’s statement to police and his identification of the alleged murder weapon should be suppressed as products of unnecessary delay. I would find this second contention waived because it was not timely raised and appellant has not alleged any extraordinary circumstances for the failure to raise it. See 19 P.S. §§ 1180-3, 1180-4.
The law is clear that allegations of ineffectiveness of prior counsel must be raised at the earliest stage in the proceed*382ings at which counsel whose ineffectiveness is being challenged no longer represents the appellant. Commonwealth v. Seachrist, 478 Pa. 621, 387 A.2d 661 (1978); Commonwealth v. Fox, 476 Pa. 475, 383 A.2d 199 (1978); Commonwealth v. Triplett, 476 Pa. 83, 381 A.2d 877 (1977); Commonwealth v. Dancer, 460 Pa. 95, 331 A.2d 435 (1975). The record shows that although appellant had new counsel on post-verdict motions, he did not raise the issue at that time. As indicated, appellant does not assert that post-verdict counsel was ineffective. Accordingly, the issue of trial counsel’s ineffectiveness is not properly preserved for review. Commonwealth v. Seachrist, supra.
I therefore agree that post-conviction relief is properly denied since the two issues raised in this appeal are not properly preserved for review.
EAGEN, C. J., and O’BRIEN, J., join in this concurring opinion.